

116 S2115 IS: To amend title 5, United States Code, to modify the period after retirement for authority of the Department of Defense to appoint retired members of the armed forces to positions within the Department after retirement.
U.S. Senate
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2115IN THE SENATE OF THE UNITED STATESJuly 15, 2019Mr. Lankford (for himself, Mr. Lee, Mr. Romney, Mr. Isakson, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 5, United States Code, to modify the period after retirement for authority of the
			 Department of Defense to appoint retired members of the armed forces to
			 positions within the Department after retirement.
	
		1.Modification of period after retirement for authority of Department of Defense to appoint retired
			 members of the armed forces
			 to
 positions within the Department after retirementSection 3326 of title 5, United States Code, is amended— (1)by striking subsection (b) and inserting the following:
				
 (b)(1)A retired member of the armed forces may be appointed to a position in the civil service in or under the Department of Defense (including a nonappropriated fund instrumentality under the jurisdiction of the armed forces) immediately after the retirement of the member only if the proposed appointment is authorized by the Secretary concerned or a designee of the Secretary concerned, after a determination that—
 (A)the position has not been held open pending the retirement of the retired member; (B)qualification requirements for the position have not been written in a manner designed to give advantage to the retired member; and
 (C)the retired member was considered and selected in accordance with the applicable law (including regulations) governing the appointing authority used to appoint the retired member.
 (2)The Secretary concerned or a designee of the Secretary concerned shall determine the duration under which the provisions of this subsection apply.; and
 (2)by adding at the end the following:  (d)(1)Not later than February 15 each year, the Secretary of Defense and the Director of the Office of Personnel Management shall jointly submit to Congress a report on the appointments made during the preceding year using the authority in subsection (b)(1).
 (2)Each report under this subsection shall set forth, for the year covered by such report, the following:
 (A)The number of appointments made using the authority in subsection (b)(1). (B)The grades at retirement from the armed forces of the individuals subject to such appointments.
 (C)The job titles, pay grades, and locations of employment at appointment of the individuals subject to such appointments..
			